DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: alignment and fastening system in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 28 and 57 are objected to because of the following informalities:  
With regard to claim 28: Line 10, it appears the colon should be a semi-colon.
With regard to claim 57: Line 2, it appears the limitation “which flanges” should be --which the flanges--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-46, 49-55 and 59-62  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 44-46: It’s unclear if the limitation “a first pair of parallel sides” is referencing the previously recited first pair of parallel sides found in claim 28.  For the purpose of examination, the limitation is considered to be directed to --the first pair of parallel sides--. 
With regard to claim 49: It’s unclear if the limitation “one of the first pair of parallel sides” found in line 5 of the claim is referencing the previously recited one of the first pair of parallel sides found in line 1 of the claim.  
With regard to claim 50: Line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regard to claim 51:  The claim is incomplete and fails to include subject matter that limits the scope of the claims.
With regard to claim 59:  Line 1, the limitation “the edge element” lacks sufficient antecedent basis. 
With regard to claim 60: Line 1, the limitation “the edge element” lacks sufficient antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28, 31-33, 44-46, 57 and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agsten (US 5,632,126).
With regard to claim 28: Agsten discloses a panel (118) for a wall that is adapted to be mounted to a structural framework of the wall, the panel (118) comprising at least two components (52 and 54) that are connected together, with the at least two components (52 and 54) comprising a facade (52) comprising a metal sheet material that has an outer surface that defines a front surface of the panel (118) and a rear surface and a structural element (54) connected to and supporting the façade (52) (fig. 3; col. 5, lines 8-12), the structural element (54) includes a profiled sheet having parallel ribs and parallel troughs positioned with the ribs or the troughs contacting and connected to the rear surface of the façade (52) (fig. 3), the structural element (54) is completely behind the façade (52) and contacting the rear surface of the façade (52) over a substantial area of the façade (52) (figs. 3 and 9):
wherein a first pair of parallel sides (top and bottom) of the façade are formed (fig. 9) capable of locating and mounting the panel in relation to the structural framework. Examiner notes that recitations directed to a structural framework are considered to be directed to intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed 
With regard to claim 31: Agsten discloses that the façade (52) and the structural element (54) are connected together are connected together mechanically via a mechanical interlock between the façade (52) and the structural element (54) (fig. 3), the mechanical interlock is a friction fit of the structural element (54) and the façade (52) (fig. 3).
With regard to claim 32-33: The panel of Agsten is formed so that in use mounted to the structural framework of the wall, the panel and an adjacent panel are configured to be arranged in an overlapping relationship with the front surface of the facade of the panel and a front surface of a facade of an adjacent panel form a continuous front surface on the wall, wherein the overlapping relationship is a side-by-side relationship and/or an end-to-end relationship with the front surface of the façade of the panel and the front surface of the façade of the adjacent panel form a continuous front surface on the wall.  Note that the structural framework and adjacent panel are directed to a functional use.  It is further noted that the claim does not recite the structure of the adjacent panel, therefore the claimed adjacent panel is not required to have the configuration of the claimed panel.   However, if claim 32 were to recite the adjacent panel is of the same configuration as the panel, the Agsten reference would not read upon the claim.
With regard to claim 44: Agsten discloses that the front surface of the facade (52) is a flat surface, and wherein the façade (52) is quadrilateral with a first pair of parallel sides and a second pair of parallel sides (figs. 3 and 9). 
With regard to claim 45: The façade (52) of Agsten is quadrilateral with the first pair of parallel sides (left and right sides) and a second pair of parallel sides (top and bottom sides) (fig. 9), wherein the sides of the first pair of parallel sides include complementary formations that allow the overlapping relationship with an adjacent panel (figs. 3 and 9).

With regard to claim 46: The façade (52) of Agsten is quadrilateral with a first pair of parallel sides (left and right sides)  and a second pair of parallel sides (top and bottom sides) (fig. 9), and wherein one side of the first pair of parallel sides includes an extension (96 or 98) of the front surface of the facade that can be fastened to the structural framework and then covered by an adjacent panel when, in use, the adjacent panel is positioned in the overlapping relationship.
Note that the structural framework and adjacent panel a directed to a functional use.  It is further noted that the claim does not recite the structure of the adjacent panel, therefore the claimed adjacent panel is not required to have the configuration of the claimed panel.   
With regard to claim 57: Agsten discloses that each side of a second pair of parallel sides of the facade includes a rearwardly extending flange (96 and 98), which the flanges (96 and 98) define opposite side edges of the wall panel (figs. 3, 5 and 9).
With regard to claim 63: Agsten discloses a panel (118) capable of being mounted to a structural framework of a wall, the panel (118) including at least two components (52 and 54) that are connected together, with the components (52 and 54) comprising:
(a) a façade (52) comprising a steel sheet material that has (i) an outer surface that defines a front surface of the panel and (ii) a rear surface (figs. 3 and 9; col. 5, lines 8-12); and
(b) a structural element (54) connected to and supporting the façade (52), the structural element (54) comprising a profiled steel sheet having parallel ribs and parallel troughs positioned with the ribs or the troughs contacting and connected to the rear surface of the façade (52), the structural element (54) being completely behind the façade (52) and contacting the rear surface of the façade (52) over a substantial area of the façade (figs. 3 and 9; col. 5, lines 8-12):

Examiner notes that recitations directed to a structural framework and adjacent panel are directed to intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agsten (US 5,632,126) in view of Waggoner (US 4,718,214).
With regard to claim 30: Agsten discloses that the metal sheet material comprises steel sheet (col. 5, lines 8-12), and wherein the façade (52) and the structural element (54) are connected together are connected together mechanically via a mechanical interlock between the façade (52) and the structural element (54) (fig. 3).
Agsten does not disclose the façade and the structural element are connected together with an adhesive.
However, Waggoner discloses that a metal sheet material (34) comprises steel sheet or aluminum sheet (col. 1, lines 55-57) forming  facade, and wherein the façade (34) and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel of Agsten to substitute the fastening means to have the façade and the structural element connected together with adhesive such as taught by Waggoner in order to provide an alternative means of fastening with a greater surface area of contact that is bonded for a desired hold.  No new or unpredictable results would be obtained from substituting the mechanical interlock for an adhesive connection.
Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. 
Applicant argues that that the panel of Agsten is not adapted to be mounted to a structural framework of a wall.  Applicant further argues that the parallel edge of the face plate are not formed or configured for locating or mounting of a panel.
Examiner respectfully submits that applicant’s arguments directed to the intended use of the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The rejection of Waggoner under 102 and 103 has been withdrawn in view of applicant’s argument filed 12/15/21.
The objection of claims 30, 32-35 and 37 has been withdrawn in view of the amendment filed 12/15/21.
.

Allowable Subject Matter
Claims 64-65 are allowed.
Claims 37, 47, 56 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 49-55 and 59-62 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 37, 47, 49-56 and 58-62: The combination of all the elements of the claimed panel including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Regarding claim 64: The combination of all the elements of the claimed panel including one of a first pair of parallel sides of the façade having a flange extending rearwardly from the front surface of the facade and a lip extending outwardly from the flange parallel to the front face of the façade is not adequately taught or suggested in the cited prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633